Citation Nr: 9927441	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  89-45 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder.  

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	William D. Mallard, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1970.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in September 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, for additional development.  Following the 
requested development, the RO in April 1999 continued its 
denial of the claimed benefits.  The matter is now before the 
Board for final appellate consideration.  

The Board notes that when this case was before the United 
States Court of Appeals for Veterans Claims in December 1996, 
the Court, pursuant to a joint motion, dismissed the appeal 
with respect to the issues of entitlement to service 
connection for a neck disorder and entitlement to an 
effective date earlier than July 21, 1988, for the assignment 
of a 30 percent evaluation for service-connected post-
traumatic stress disorder.  The Court also dismissed the 
appeal of the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU), which had 
been granted by the Board in the decision of April 4, 1995, 
that was then before the Court.  Thus, only the issues set 
forth on the title page of this decision remain before the 
Board for disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected post-traumatic stress disorder is 
manifested by anxiety, depression, some difficulty 
concentrating, disturbed sleep with recurring dreams of 
Vietnam about two to three times a week, markedly diminished 
interest in significant activities, a feeling of detachment 
from others, a restricted range of affect, and some 
irritability; no more than considerable social and industrial 
impairment has been shown.  

3.  The service-connected lumbosacral strain is manifested by 
chronic mechanical low back pain, minimal tenderness to 
palpation, and limitation of lumbar spine motion that is 
slight but would increase on flare-ups of pain; degenerative 
disc disease visualized at the lumbosacral junction was not 
attributed to the service-connected low back disability.  

4.  The veteran does not exhibit any significant objective 
evidence of pain or functional loss as a result of the 
service-connected low back disorder, nor is any excessive 
fatigability or incoordination demonstrated.  

5.  No unusual or exceptional disability factors are present 
with respect to the service-connected psychiatric or low back 
disabilities.  


CONCLUSIONS OF LAW
1.  The criteria for a disability rating in excess of 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 (effective 
November 7, 1996).  

2.  The criteria for a disability rating in excess of 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.132, Diagnostic Code 9411 (effective 
before November 7, 1996).  

3.  The criteria for a disability rating in excess of 20 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.71a, Diagnostic Code 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to these claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

A.  Post-traumatic stress disorder

The service medical records show that the veteran was seen at 
a service hospital in August 1968 for complaints of a nervous 
condition.  Although his separation examination in November 
1969 was negative for findings of psychiatric abnormality, he 
was seen the following month at a service dispensary for 
physical complaints that did not appear to have an organic 
basis.  A psychoneurosis was suspected, and Librium was 
prescribed.  

Service connection for post-traumatic stress disorder was 
initially established in a rating decision dated in March 
1987.  The post-traumatic stress disorder was rated 10 
percent disabling under Diagnostic Code 9411, effective from 
October 31, 1984.  The veteran was notified of this 
determination later in March, but he did not contest the 
rating then assigned.  In July 1988, he filed a reopened 
claim for an increased rating for post-traumatic stress 
disorder.  Following development requested by the Board in 
February 1990, a rating decision dated in November 1990 
granted a 30 percent evaluation for post-traumatic stress 
disorder, effective from the date of receipt of the reopened 
claim in July 1988.  The veteran appealed the rating 
assigned, and in a decision dated in April 1995, the Board 
granted a 50 percent evaluation for the service-connected 
psychiatric disorder.  A rating decision the following month 
implementing the Board's decision granted a 50 percent 
evaluation for post-traumatic stress disorder from the date 
of receipt of the reopened claim for increase.  The veteran 
appealed the Board's decision to the Court, which remanded 
the claim for consideration of the issue of entitlement to a 
rating in excess of 50 percent under both the old and new 
rating criteria for evaluating psychiatric disorders.  Thus, 
the sole issue before the Board now is whether the veteran is 
entitled to a disability rating in excess of 50 percent for 
the service-connected post-traumatic stress disorder.  

The RO had previously rated the service-connected post-
traumatic stress disorder under the old criteria for rating 
mental disorders.  Effective November 7, 1996, VA revised the 
criteria for evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,695 (1996).  The new criteria for evaluating service-
connected psychiatric disability are codified at newly 
designated 38 C.F.R. § 4.130.  

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  The Court in December 
1996 ordered that the psychiatric disability be considered 
under both the old and the new rating criteria, in accordance 
with Karnas, as the new criteria had taken effect during the 
pendency of the veteran's appeal.  In April 1999, the RO also 
rated the veteran's post-traumatic stress disorder under the 
new rating criteria, which were provided to the veteran and 
his attorney-representative in a supplemental statement of 
the case issued at that time.  

Under the rating criteria that became effective November 7, 
1996, a 50 percent evaluation under Diagnostic Code 9411 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
However, a 70 percent rating under the newly revised criteria 
requires occupational and social impairment due to symptoms 
that result in deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  38 
C.F.R. § 4.130, Code 9411 (effective November 7, 1996).  
These symptoms include suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

On VA psychiatric examination in December 1998, however, the 
veteran's symptomatology did not equal or more nearly 
approximate the criteria necessary for a 50 percent 
evaluation under the new rating criteria.  38 C.F.R. § 4.7.  
The findings on mental status examination were negative for 
suicidal or homicidal ideation.  There was no showing of 
obsessional rituals, and the veteran was free of delusions or 
hallucinations.  Although he stammered, his thought processes 
were found to be logical, coherent, and goal directed without 
looseness of associations, circumstantiality, tangentiality 
or pressured speech.  Although the diagnoses included a 
depressive disorder not otherwise specified, there was no 
showing of near-continuous panic or depression affecting his 
ability to function independently, appropriately and 
effectively.  Although he had markedly diminished interest in 
significant activities, a feeling of detachment from others, 
and a restricted range of affect such as an inability to have 
loving feelings outside his immediate family circle, he 
nevertheless was able to help out his 75-year-old mother with 
breakfast and lunch and was able to take care of the animals 
on his farm.  He was able to go fishing and indicated that he 
gave up hunting only because he was no longer able to climb 
trees.  Although he had some irritability, there was no 
showing that this was manifested by periods of violence.  The 
veteran himself reported that he was socially withdrawn and 
had trouble dealing with people.  However, it was reported 
that he was on imipramine.  He indicated that he needed the 
medication to stay out of trouble.  Imipramine is indicated 
for the relief of symptoms of depression.  PHYSICIANS' DESK 
REFERENCE 1070 (47th ed. 1993).  It was reported that he went 
for psychiatric medication management once very two months or 
so but that he no longer attended group therapy sessions.  
However, the veteran also denied alcohol or substance abuse 
and maintained that other than a couple of scrapes with 
policemen, he had never had any serious legal charges brought 
against him.  No evidence of spatial disorientation was 
elicited.  The veteran was also found to be oriented to time, 
place, person and situation.  He made good eye contact, 
established a good rapport with the examiner, and was 
cooperative.  He was casually dressed, and there was no 
evidence of neglect of personal appearance and hygiene.  
Although there was some difficulty in adapting to stressful 
circumstances because he found it difficult to get along with 
people when stressed, and although he had not worked since 
1991, he attended church regularly every week and had been 
remarried since 1996.  

The psychiatric evaluation in 1998 showed very little 
cognitive impairment.  The veteran's thought processes were 
essentially unremarkable, except for a very slight 
concentration problem and a slight short-term recall problem.  
His remote memory was intact, and his insight and judgment 
were fair.  Although he had persistent recurring dreams of 
Vietnam two or three times a week, he did not experience 
flashbacks and was unsure whether he had a startle response.  
He had problems falling asleep unless he took his 
medications.  

It was further reported on psychiatric examination in 
December 1998 that the veteran was found to be 
psychiatrically stable in 1985, when he was diagnosed with a 
mixed personality disorder.  However, by 1989, a treating 
therapist reported to his employer, the United States Post 
Office, that the veteran was verbalizing homicidal ideation 
toward his supervisor; by 1991, he was no longer working 
there.  However, his Global Assessment of Functioning score 
was 60, and he was felt to be competent for VA purposes.  The 
examiner commented that it appeared that in about 1989, the 
veteran might have been threatening his supervisor.  The 
examiner said that it seemed reasonable to conclude that that 
was the point at which the veteran became significantly 
impaired from his post-traumatic stress disorder.  Prior to 
1989, the examiner indicated, the veteran seemed to be able 
to manage on a day-to-day basis with the assistance of the 
outpatient clinic.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (DSM-IV)).  A GAF score of 60 
indicates symptoms such as flattened affect and 
circumstantial speech, or occasional panic attacks, that are 
moderate in degree; or moderate difficulty in social, 
occupational, or school functioning, as indicated by few 
friends or conflicts with peers or co-workers.  

Thus, while the veteran might manifest a couple of the 
symptoms necessary for the next higher evaluation under the 
new rating criteria, his overall occupational and social 
impairment is not felt to be any more than moderate in 
degree.  Although the psychiatric examiner in December 1998 
did not have the claims file before him, he reviewed the 
claims file in March 1999 and stated that he stood by his 
findings of the previous December.  

The Board therefore concludes that the 50 percent rating 
currently assigned accurately reflects the degree of 
occupational and social impairment resulting from the 
service-connected post-traumatic stress disorder, when 
considered in light of the rating criteria that took effect 
on November 7, 1996.  

On VA psychiatric examination in January 1994, the veteran 
was found to be depressed and suspicious, but he was oriented 
in three spheres, his memory was intact, and he was not 
suicidal.  His judgment and insight were felt to be fair, and 
he was competent for VA purposes.  His medications included 
Tofranil (imipramine).  

The findings on mental status examination were essentially 
identical on VA psychiatric examinations in September 1988, 
September 1990 and November 1991, although by November 1991, 
he exhibited a blunted affect.  On examination in September 
1988, the veteran was employed as a letter carrier by the 
Postal Service, where he remained employed when examined two 
years later.  On examination in September 1990, alcohol abuse 
was diagnosed in addition to post-traumatic stress disorder 
with depression.  By the time of the examination in November 
1991, he was taking Prozac and Xanax.  The veteran reported 
at that time that he had never been hospitalized for 
psychiatric symptoms.  The pertinent diagnosis was post-
traumatic stress disorder, chronic, "related with 
depression."  

An August 1991 report of psychiatric evaluation from Benjamin 
C. Wills, M.D., reveals that the veteran was extremely 
anxious and had a dysphoric mood.  He described nightmares 
that severely disturbed his sleep, with the content usually 
about fighting in Vietnam.  The veteran would awaken 
terrified, sweating and crying, and he often found himself 
fighting to wake up.  To a lesser extent, he dreamt about 
dead relatives.  He also had anorexia with some weight loss.  
He had previously enjoyed pursuits that were now of no 
interest to him, except for television.  He felt unfairly 
treated by VA and by the Postal Service, especially the 
latter.  He felt helpless, hopeless and futile about Postal 
Service benefits.  He felt like giving up on everything, but 
still had a good opinion of himself as a person.  Although 
the veteran still had hope about life in the future, he had 
to fight chiefly against the helplessness and futility that 
he perceived might be largely due to feeling locked into a 
worker's compensation struggle that he felt was truly a 
hopeless proposition.  There were, however, no psychotic 
findings or cognitive memory deficits.  He gave the 
appearance of having recent weight loss, especially in the 
upper extremities that might be due to inactivity associated 
with pain in his shoulders, neck, upper extremities, back and 
legs.  His insight and judgment were satisfactory.  The 
pertinent diagnoses were post-traumatic stress disorder 
aggravated by recent circumstances, and dysthymic disorder.  
Psychotherapy two times a month was felt to be indicated.  
Prozac and Xanax were also prescribed.  

On a psychiatric evaluation by George W. Sciple, M.D., in May 
1992, the veteran was preoccupied with his problems with the 
Postal Service, describing in "descriptive cursing" with an 
"imperative, hard-edged voice" his frustration with the 
Post Office.  He had tears in his eyes, and his voice became 
choked.  The examiner believed that this was not feigned.  
However, the findings on mental status examination were 
essentially consistent with examinations before and after 
this evaluation.  In particular, his cognitive abilities were 
undiminished, he could abstract, and his judgment was 
present.  Although obsessive thinking was observed when the 
veteran was detailing his difficulties with the Post Office, 
no delusions were noted.  His modulation of emotion was 
rather rigidly controlled, and there was moderately severe 
depression present.  However, the veteran was not suicidal or 
homicidal, despite the presence of substantial anger.  He was 
quite "body oriented" and converted feelings into symptoms.  
His appetite was variable and was sometimes poor, although 
his weight loss over a period of six months was about five to 
10 pounds.  He slept poorly with nightmares of combat, 
although his chief complaint was that he was drowsy as a 
result of medication.  Mild anxiety was present, which 
increased when he was discussing his problems, including 
others not respecting his needs.  There was some 
manipulativeness.  There was no evidence, however, of flaws 
in intellectual concentration and production.  He maintained 
excellent eye contact.  He had no physical signs or movements 
suggestive of hyper-alertness.  Social isolation was present 
to a significant degree.  Dr. Sciple noted the veteran's 
daily activities, which were similar to those described on VA 
psychiatric examination in December 1998.  The clinical 
impressions on Axis I were post-traumatic stress disorder, 
chronic, by history; and dysthymic disorder.  

Dr. Wills in a letter dated in April 1993 noted the veteran's 
initial visit in August 1991 and described his sessions with 
the veteran over the previous couple of months.  Dr. Wills 
said that over the years since the first visit, the examiner 
had tried to treat the veteran with sample medications 
because he had difficulty affording medication for his 
psychiatric illness.  However, it was also apparent from Dr. 
Wills' report that the veteran's psychiatric problems had 
been aggravated partly by his mother's illness, which was for 
a time life threatening. The record shows that the veteran 
was desperate to help his mother with her illness.  His 
mental status examination was significant for social 
isolation but was otherwise consistent with findings on VA 
psychiatric evaluations.  His symptoms tended to moderate 
with medication such as imipramine, which he tolerated well.  

Under the rating formula for neurotic disorders in effect 
prior to November 7, 1996, a 50 percent evaluation was for 
application when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment; a 70 percent evaluation was warranted when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and when 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Code 9411 (effective 
prior to November 7, 1996).  Although poor contact with other 
human beings may be indicative of emotional illness, social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129 (effective prior 
to November 7, 1996).  

The evidence of record during the pendency of this appeal has 
been more or less consistent and does not reveal 
symptomatology that equals or more nearly approximates the 
criteria necessary for the next higher evaluation under 
Diagnostic Code 9411 as in effect prior to November 7, 1996.  
38 C.F.R. § 4.7.  It is undisputed that the veteran's 
service-connected post-traumatic stress disorder has had a 
considerable adverse effect on his social and industrial 
adaptability, but it is also clear that he has been impaired 
by other nonservice-connected factors. When the veteran has 
taken his medication, his ability to function has been only 
moderately impaired by psychiatric symptomatology.  The 
veteran himself has attributed much of his industrial 
impairment to organic disability that, among other things, 
adversely affects his ability to lift things.  In recent 
years, his psychiatric symptoms seem to have stabilized to a 
considerable degree with imipramine.  The record indicates 
that although he had significant problems with supervisors 
while employed from the mid-1980s to 1991 by the Postal 
Service, he discontinued that employment after he reinjured 
his back.  It is interesting to note that the VA examiner in 
March 1994 found that the veteran had only mild to moderate 
impairment as a result of his post-traumatic stress disorder, 
which was described as episodic.  An avoidant personality 
disorder, with anxiety, was also diagnosed.  However, a 
personality disorder is not a disability for purposes of 
entitlement to VA compensation benefits under 38 C.F.R. 
§ 3.303(c) (1998).  

This is not to say that the veteran does not have significant 
social and industrial impairment as a result of his service-
connected psychiatric disorder; it is only to find that the 
symptoms attributable to that disorder are contemplated in 
the 50 percent evaluation assigned.  The Board concludes that 
the preponderance of the evidence is against the claim for a 
schedular rating in excess of 50 percent for service-
connected post-traumatic stress disorder.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

B.  Lumbosacral strain

The service medical records show that the veteran was seen on 
numerous occasions for complaints of lumbosacral strain and 
for treatment of recurrent low back pain.  The veteran's back 
problems apparently began in May 1966, when paravertebral 
muscle spasm was noted, apparently as a result of an injury 
to the back three weeks previously.  The veteran reinjured 
his back in a parachuting accident in July 1966, but X-rays 
of the lumbosacral spine were negative at that time.  
However, X-rays of the lumbosacral spine in June 1967 were 
interpreted as showing mild levoscoliosis, but were otherwise 
negative.  His separation examination was negative for 
findings of low back pathology.  

However, a VA examination in June 1978 included X-rays that 
visualized only four true lumbar vertebral bodies and showed 
a slight degree of levoscoliosis.  The pertinent diagnosis 
was back condition resolved to mild lumbosacral strain.  

Service connection was initially granted for lumbosacral 
strain by a rating decision dated in July 1978.  A 
noncompensable evaluation was assigned under Diagnostic Code 
5295, effective from April 1977, but the veteran disagreed 
with the rating assigned and appealed to the Board.  In 
February 1981, the Board denied entitlement to a compensable 
rating for the service-connected low back disorder.  The 
veteran subsequently reopened his claim for a compensable 
rating for low back disability.  A VA examination in August 
1984 revealed mild paravertebral muscle spasm, primarily in 
the lumbar spine area, and slight limitation of motion of the 
lumbar spine in several planes of excursion.  Accordingly, a 
rating decision dated in October 1984 granted a 20 percent 
evaluation under Diagnostic Code 5295, effective from the 
date of receipt of the reopened claim in October 1982.  The 
20 percent rating was thereafter continued.  In July 1988, 
the veteran reopened his claim for a rating greater than 20 
percent for service-connected lumbosacral strain.  He has 
continuously prosecuted his claim for that benefit ever 
since.  

On VA orthopedic examination in December 1998, it was 
reported that the veteran was 52 and had sustained post 
service back injuries in 1973, 1984 and 1988.  Most of these, 
according to the examiner, involved lumbar pain without any 
obvious etiology other than intermittent strain or acute 
strain.  The veteran's only pertinent history prior to the 
post service injuries was in 1966, when he reported injuring 
his back during parachute training.  Although the veteran 
denied any bowel or bladder dysfunction, he complained of 
some pain in the left thigh and buttocks without radiation 
below the knee with cold or wet weather.  The pain was 
increased with activity and decreased with lying supine.  On 
examination, the veteran was described as thin.  He had 
minimal tenderness to palpation, although it was reported 
that he was taking Motrin, which is indicated for the relief 
of mild to moderate pain.  PHYSICIANS' DESK REFERENCE 2467 
(47th ed. 1993).  He had forward flexion to 90 degrees, 
backward extension to 30 degrees, lateral bending to 40 
degrees, and rotation to at least 35 degrees.  Moreover, he 
had 5/5 muscle strength, and there were no sensory 
abnormalities.  There were no Babinski, clonus or stretch 
signs.  He had good muscular tone with the ability to heel 
and toe walk.  X-rays were interpreted as showing a 
congenitally decreased number of vertebrae with four lumbar 
vertebrae and ribs at what was felt to be L-1.  Some 
degenerative disc disease was also visualized at the 
lumbosacral junction.  The diagnostic impression was a 
congenitally abnormal lumbar spine with some chronic 
mechanical low back pain.  It was thought that the veteran 
also had some disc degeneration at the lumbosacral junction 
that, the examiner said, was not uncommon for someone in his 
50's.  The examiner stated that he would not necessarily 
equate the disc degeneration to any specific event that 
occurred while the veteran was on active duty.  The examiner 
felt that the veteran did not have any significant objective 
evidence of pain or functional loss at that time.  

In an addendum dated in February 1999, the examiner 
reiterated that there was no objective evidence of pain or 
functional loss due to the veteran's lumbosacral strain.  It 
was felt that should he have a flare-up of his pain, it could 
limit his motion to a fairly considerable degree, but an 
exact estimate of the resulting limitation could not be 
given.  The examiner said that most people found it difficult 
to bend forward, to stoop or to lift anything during an 
exacerbation.  However, the examiner also reported that the 
veteran's spine did not exhibit any excessive fatigability or 
incoordination.  The examiner repeated that the X-ray 
findings were not inconsistent with someone of the veteran's 
age and that he would not relate his current difficulties 
specifically to the event in service.  The examiner stated:  
"Of note, he also has other events involving his lumbar 
spine which occurred after active duty."  

Under Diagnostic Code 5295, a 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The record shows that the veteran's low back symptomatology 
does not equal or more nearly approximate that required for 
the next higher evaluation.  38 C.F.R. § 4.7.  Indeed, the 
veteran's current symptoms do not fully equate to those 
required for the 20 percent evaluation he now receives.  The 
low back symptomatology is not shown to be severe, as there 
is no listing of the whole spine to the opposite side.  The 
veteran's lateroflexion is normal.  A positive Goldthwait's 
sign has not been shown in recent years, although positive 
straight leg raising was shown on VA examination in September 
1988 and on a private orthopedic evaluation in May 1992.  
However, the veteran did not have objective evidence of any 
neurologic deficits on VA examinations in January 1994 and 
December 1998, when he was able to heel and toe walk.  It is 
notable that the veteran could stand on his heels and toes in 
September 1988 and that examination of the back at that time 
revealed no spasms of the paravertebral musculature.  When 
seen in VA neurologic consultation in June 1994, the veteran 
exhibited 5/5 strength in the extremities bilaterally, and 
his muscles were normal in bulk and tone.  His sensation was 
intact in all modalities.  Although low back pain was 
pertinently diagnosed at that time, the examination was felt 
to be essentially normal.  

Moreover, marked limitation of forward bending in a standing 
position is not shown, as the veteran's forward flexion was 
to 90 degrees on VA orthopedic examinations in January 1994 
and December 1998.  Loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, is not shown, as lateroflexion was to 
approximately 35 degrees bilaterally on VA orthopedic 
examination in January 1994.  On VA orthopedic examination in 
December 1998, lateroflexion extended the entire plane of 
excursion to 40 degrees.  (Rotation was normal on both 
examinations.)  Although the veteran had some disc 
degeneration at the lumbosacral junction, the examiner 
essentially attributed this to the veteran's age and 
specifically stated that it was not associated with his 
inservice parachute injury.  Although only four lumbar 
vertebrae have been visualized on X-ray examination of the 
lumbosacral spine, the orthopedic examiner in December 1998 
said that this was congenital in nature.  Although X-rays of 
the lumbosacral spine by VA in December 1993 and January 1994 
were felt to visualize spondylosis with mild osteophyte 
formation in a few of the vertebral bodies, severe 
lumbosacral spine symptomatology has not been associated with 
these X-ray findings such as to warrant a 40 percent 
evaluation under Diagnostic Code 5295.  On both occasions, 
the radiologists described the spondylosis as mild.  
Moreover, abnormal mobility on forced motion of the 
lumbosacral spine has not been demonstrated on any occasion, 
such as to warrant a 40 percent evaluation under that 
diagnostic code.  

Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbar segment of the spine warrants a 20 percent 
evaluation; a 40 percent evaluation is warranted where severe 
limitation of motion is shown.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

The Court remanded this issue to the Board to consider the 
factors for rating joint disabilities set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the examination 
findings do not support a rating in excess of that currently 
assigned.  The record shows that when examined in December 
1998, the veteran had only very slight limitation of lumbar 
spine motion in the forward and backward planes of excursion; 
his lateroflexion and rotation were normal.  Although he had 
somewhat greater limitation of backward extension on VA 
orthopedic examination in January 1994, his forward flexion 
was to 90 degrees and his rotation of the lumbar spine was 
normal bilaterally.  Lateroflexion was to 35 degrees, 
bilaterally, which constitutes only slight limitation of 
motion in that plane of excursion.  Although he had increased 
pain on forward flexion and lateroflexion of the lumbar 
spine, only his backward extension was significantly limited.  
His overall limitation of motion was no more than slight in 
absolute terms, and no more than moderate when flare-ups of 
pain were considered.  When examined in December 1998, 
moreover, he had only minimal tenderness to palpation and no 
evident loss of muscle strength or sensation.  The examiner's 
conclusion that functional loss due to pain was not 
objectively demonstrated is highly pertinent because a 
finding of functional loss due to pain must be "'supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant.'  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Although it was felt that a flare-
up of his pain could limit the motion of his lumbar spine to 
a fairly considerable degree, the examiner could not give an 
exact estimate of the resulting limitation of motion.  The 
examiner said that most people find it difficult to bend 
forward, to stoop or to lift anything during an exacerbation.  

The Board is of the opinion that a reasonable interpretation 
of the foregoing comments leads to the conclusion that no 
more than a 20 percent evaluation for moderate limitation of 
lumbar spine motion would be appropriate if the veteran's 
pain on flare-ups was considered in addition to his slight 
limitation of lumbar spine motion.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (Board has fact-finding 
authority to assess the quality of the evidence before it, 
including the duty to analyze its credibility and probative 
value, as well as authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  Even on private orthopedic evaluation in May 
1992, his overall limitation of lumbar spine motion was no 
more than moderate in degree.  His limitation of motion of 
the lumbar spine was similarly restricted on VA orthopedic 
examinations in September 1988 and December 1991, while 
limitation of lumbar spine motion on VA orthopedic 
examination in September 1990 was to 90 degrees on forward 
flexion, to 30 degrees on backward extension, and to 30 
degrees on rotation.  Lateroflexion was normal, although it 
caused some right and left lumbar pain.  Thus, the findings 
on orthopedic examinations in September 1988, December 1991 
and May 1992 showed somewhat more severe limitation of lumbar 
spine motion, while the results on orthopedic examinations in 
September 1990, January 1994 and December 1998 were 
essentially consistent and showed somewhat milder restriction 
of motion in the various planes of excursion.  However, the 
findings are not wholly consistent.  For example, although 
forward flexion was to 80 degrees in September 1988, to 60 
degrees in December 1991, and to 75 degrees in May 1992, it 
was to 90 degrees on examinations in September 1990, January 
1994 and December 1998.  Similarly, backward extension was 
only to 10 degrees in January 1994 but was to at least 20 
degrees and higher on examinations before and after that 
date.  Although lateroflexion was to only 15 degrees in 
December 1991 and to 25 degrees in May 1992, it was to at 
least 35 degrees on examinations before and after those 
dates.  Although rotation of the lumbar spine was to 25 
degrees on orthopedic examination in May 1992, it was to at 
least 30 degrees on examinations both before and after that 
date.  It is interesting to note that there was no objective 
evidence of pain on motion on examination in December 1991, 
which was consistent with the examination findings some seven 
years later, while grimacing was observed on lateroflexion in 
September 1990.  However, the evaluation in this case is 
predicated on the more recent findings.  Francisco v. Brown, 
7 Vet. App. at 58.  Given the other objective findings on 
recent orthopedic examination and the absence of visible 
behavior in support of the claimed degree of pathology, a 
rating greater than 20 percent under Diagnostic Code 5292 
would not be warranted under any circumstances.  

The examiner in December 1998 was also of the opinion that 
the veteran's spine did not exhibit any excessive 
fatigability or incoordination, which is wholly consistent 
with the full muscle strength and only slight limitation of 
lumbar spine motion demonstrated.  See DeLuca v. Brown, 8 
Vet. App. at 207 (functional loss due to excess fatigability 
under 38 C.F.R. § 4.45 should be measured, if feasible, in 
additional loss of motion of the affected joint).  Indeed, 
the veteran's muscle strength, bulk and tone have been 
essentially normal on all of the examinations during the 
pendency of this appeal.  

Although the service-connected low back disorder could be 
rated by recourse to more than one diagnostic code, the rule 
against pyramiding precludes the use of multiple diagnostic 
codes in order to inflate artificially the service-connected 
evaluation.  38 C.F.R. § 4.14 (1998).  The diagnostic code is 
applied that best reflects the overall disability picture 
shown for the specific anatomical part involved.  The 
service-connected evaluation is assigned that most accurately 
reflects the degree of functional impairment shown by the 
evidence of record.  The Board is of the opinion that the 20 
percent evaluation assigned under Code 5295 accurately 
reflects the actual degree of functional impairment 
demonstrated in this case.  38 C.F.R. §§ 4.10, 4.40.  This is 
especially so in light of the recent examination findings 
that show that the subjective complaints are not objectively 
confirmed.  It is interesting to note that the private 
orthopedic examiner in May 1992 noted that the findings at 
that time suggested that the veteran's back bothered him 
"somewhat," but "not quite as much as he is indicating to 
us on the exam."  

The Board therefore finds that the preponderance of the 
evidence is against the claim for a schedular rating in 
excess of 20 percent for service-connected low back 
disability.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. at 54.  

C.  Extraschedular considerations

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  However, the record does not present such an 
exceptional or unusual disability picture, with related 
factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards with respect 
to the service-connected psychiatric and low back 
disabilities.  Neither disability, standing alone, has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  

The rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (emphasis added).  The 
service-connected low back disorder does not interfere with 
employment any more than such a disability is likely to.  
Such interference is contemplated in the rating currently 
assigned.  It is revealing that the orthopedic examiner in 
December 1998 stated that the veteran's low back condition 
should not limit his employment.  

Although the veteran has been unemployed for a number of 
years, this has resulted from the combined effects of his 
service-connected disabilities and not from the impact of 
either of his service-connected disabilities standing alone.  
The record shows that the post-traumatic stress disorder has 
had a much more substantial impact on employment than the 
service-connected low back disability.  However, recent 
findings on psychiatric examination do not show any cognitive 
deficits, except for a "very slight concentration problem."  
He was fully oriented and exhibited no delusions or 
hallucinations.  He was anxious about the examination, had 
some irritability and sleep disturbance resulting from dreams 
about Vietnam, as well as avoidance of stimuli associated 
with his trauma.  However, he did not have flashbacks or 
startle response.  He had markedly diminished interest in 
significant activities, a feeling of detachment from others, 
and a restricted range of affect, but he was clearly able to 
function on a daily basis and to carry out goal-directed 
tasks.  As with his low back disability, the symptoms 
resulting from his post-traumatic stress disorder, by 
themselves, are not shown to result in marked interference 
with employment.  The Board is of the opinion that the 
adverse impact on employment that his service-connected 
psychiatric disorder has occasioned is fully contemplated in 
the 50 percent evaluation currently assigned.  The GAF score 
set forth on Axis V when the veteran underwent psychiatric 
evaluation in December 1998 is indicative of the degree of 
occupational and social impairment that his psychiatric 
symptoms has caused.  The moderate impact that the GAF score 
of 60 suggests is consistent with the 50 percent rating 
currently in place.  

The RO did not consider extraschedular evaluation for the 
separate disabilities during the course of this appeal, but 
in view of the discussion above, the Board is of the opinion 
that no prejudice accrued to the veteran as a result.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  The Board's April 1995 
grant of a total compensation rating based on unemployability 
was based on the combined effects of the service-connected 
disabilities on the veteran's employability and not on the 
discrete impact that each disability had on the veteran's 
employment picture.  Considered separately, however, neither 
disability tips the scale to warrant extraschedular 
consideration.  The Board therefore concludes that a remand 
to the RO for referral of this issue to the VA Central Office 
for initial consideration of an extraschedular evaluation is 
not warranted.  See Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996).  


ORDER

An increased evaluation for post-traumatic stress disorder is 
denied.  

An increased evaluation for lumbosacral strain is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

